Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

	Claims 1, 2, 6, 7, 12, 20, 27, 33, 34, 41, 58, and 63-69 are pending.
Claims 17 and 57 are canceled.
Claims 64-69 are newly added.
Claims 1, 7, 12, and 41 are currently amended. 
	Claims 1, 2, 6, 7, 12, 20, 27, 33, 34, 41, 58, and 63-69 are under examination on the merits.

Rejections Withdrawn
35 U.S.C. 102(a)(1)
The rejection of claims 1, 2, 6, 7, 12, 20, 27, 41, 58, and 63 under 35 U.S.C. 102(a)(1) as being anticipated by Wood et al. (US PG PUB 2014/0356382, publication date: 12/04/2014, in IDS from 01/28/2020) is withdrawn in view of the claim amendments, dated 06/30/2022. Claim 57 is canceled.

35 U.S.C. 103
The rejection of the claims 1, 2, 6, 7, 12, 20, 27, 33, 34, 41, 58, and 63 under 35 U.S.C. 103 as being unpatentable over Wood et al. (US PG PUB 2014/0356382, publication date: 12/04/2014, in IDS from 01/28/2020) in view of Bianchini et al. (Lancet Oncol., 15: 58-68, 2014) is withdrawn in view of the claim amendments, dated 06/30/2022. Claim 57 is canceled.

Rejections Maintained
35 U.S.C. 103
The rejection of claims 1, 2, 6, 7, 12, 20, 27, 41, 58, and 63 under 35 U.S.C. 103 as being unpatentable over Wood et al. (US PG PUB 2014/0356382, publication date: 12/04/2014, in IDS from 01/28/2020) in view of Papadopoulos et al. (US PG PUB 2015/0203579, publication date: 07/23/2015) is maintained. Claims 17 and 57 are canceled.

Response to Arguments
	In Applicant Arguments, dated 06/30/2022, Applicant asserts that the combination of Wood et al. and Bianchini et al. teach or suggest an engineered vesicle that targets a tumor associated antigen and an antigen expressed on an immune cell. This argument has been fully considered and is deemed persuasive. As such the rejection of the claims under 35 U.S.C. 103 as being unpatentable over the teachings of Wood et al. and Bianchini et al. has been withdrawn. 
	With respect to the rejection of the claims under 35 U.S.C. 103 over the teachings of Wood et al. and Papadopoulos et al., Applicant asserts that “the reference discloses the use of anti-PD-1 antibodies with an anti-cancer antibody to treat cancer. In contrast to the claimed invention, the PD-1 antigen is expressed on tumor and immune cells. Thus, the anti-PD-1 antibody does not selectively target an immune cell as presently claimed. Thus, the references in combination do not teach each and every element of the claims. For this reason alone, the combination of Wood and Papadopoulos does not render the claims obvious.” 
	These arguments have been fully considered but are not deemed persuasive. As indicated in the Non-Final Rejection, dated 03/31/2022, in view of the teachings of Papadopoulos et al., one of ordinary skill in the art would have been motivated to modify the exosome of Wood et al. to comprise extracellular vesicle addressing domains fused to anti-PD-1 antibodies and extracellular vesicle addressing domains fused to anti-PD-L1 antibodies, because the resultant exosome would be effective in treating cancer by delivering two agents that augment immune cell activity. It is noted that said anti-PD-1 component meets the limitation of an antigen binding domain that recognizes an antigen expressed on an immune cell, and said anti-PD-L1 component meets the limitation of an antigen binding domain that recognizes and binds a tumor or cancer associated antigen. 
	With respect to Applicant’s assertion that the invention of Wood et al. and Papadopoulos et al. does not comprise an antigen-binding region that selectively targets an immune cell, it is noted that the claims do not require that an antigen-binding region selectively targets an immune cell. Claim 1 has been amended to recite a “second antigen binding domain that selectively recognizes an antigen expressed on an immune cell (emphasis added).” The anti-PD-1 antibodies of Papadopoulos et al. selectively bind PD-1, which is an antigen expressed on an immune cell. Therefore the recitation of a second antigen binding domain that selectively recognizes an antigen expressed on an immune cell does not distinguish the claimed invention from the invention of Wood et al. and Papadopoulos et al. Furthermore following a review of the specification, Applicant has not disclosed any antigen binding domains that bind only immune cells and not tumor cells. For example at [0010] of the specification, it is disclosed that when an antigen binding domain is specific for an immune cell, examples of immune cells are CD19 or CD20 immune cells. One of ordinary skill in the art would appreciate that antigen binding domains specific for CD19 or CD20, which are known B cell antigens, would not selectively bind to immune cells, because it is known in the art that CD19 and CD20 are expressed on cancerous B cells. 
The rejection of the claims under 35 U.S.C. 103 as being unpatentable over Wood et al. and Papadopoulos et al. is maintained.

New Grounds of Rejection
35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6, 7, 12, 20, 27, 33, 34, 41, 58, and 63-69 are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (US PG PUB 2014/0356382, publication date: 12/04/2014, in IDS from 01/28/2020) in view of Bacac et al. (WO 2014/131694, international publication date: 09/04/2014).
Wood et al. teach “[t]he present inventors have successfully loaded exosomes with exogenous protein, and in particular exogenous antibodies. Thus the present invention relates to methods for loading exosomes with exogenous protein and/or peptide, including antibodies and fragments thereof, the exosomes loaded with such exogenous protein and/or peptides, and their use in delivery of the protein and/or peptides for therapy. The exosomes of the present invention may have a targeting moiety expressed on their surface. Fusion proteins comprising exosomal transmembrane proteins and a targeting moiety allowing for the expression of the targeting moiety on the surface of the exosomes and nucleic acid constructs encoding such fusion proteins are also described. The exosomes comprising targeting moieties can be loaded with exogenous protein and/or peptides, including antibodies or fragments thereof, according to the invention and used in delivery of the protein and/or peptides for therapy.” See [0004]-[0005]. The exogenous antibodies comprised within the exosomes of Wood et al. meet the limitation of an antigen binding domain. At [0027], Wood et al. teach that “[i]n a preferred embodiment, the biotherapeutic loaded into exosomes according to the present invention is a therapeutic antibody.” At p. 7 of the instant specification, it is stated that “[r]epresentative exosomal membrane proteins (also termed herein as an ‘extracellular vesicle addressing domain’) include: platelet-derived growth factor receptor (PDGFR); lysosomal-associated membrane protein 2b (Lamp2b); lactadherin-C1C2 domain; CD13; and CD9.” At [0050], Wood et al. teach that “[t]he peptide targeting moiety is expressed on the surface of the exosome by expressing it as a fusion protein with an exosomal transmembrane protein. A number of proteins are known to be associated with exosomes; that is they are incorporated into the exosome as it is formed. The preferred proteins for use in targeting the exosomes of the present invention are those which are transmembrane proteins. Examples include but are not limited to Lamp-1, Lamp-2, CD13, … CD9…” Example 2 specifically teaches the preparation of exosomes using an expression vector that comprises Lamp-2b.
At [0020], Wood et al. teach that “the present invention is concerned with the ability to load protein and/or peptide into an exosome preparation that has already been isolated from cells…” 
Therefore Wood et al. teach an isolated exosome, comprising one or more antigen binding domains, such as therapeutic antibodies, fused to an extracellular vesicle addressing domain expressed on the exosome. Wood et al. do not teach or suggest an isolated engineered extracellular vesicle comprising one or more first antigen binding domain that selectively recognizes and binds a tumor or a cancer associated antigen and one or more second antigen binding domain that selectively recognizes an antigen expressed on an immune cell, the first and second antigen binding domains being fused to one or more extracellular vesicle addressing domains expressed on the surface of the vesicle. This deficiency is remedied by Bacac et al.
Bacac et al. teach that “[s]everal bispecific antibody formats have been developed and their suitability for T cell mediated immunotherapy investigated. Out of these, the so-called BiTE (bispecific T cell engager) molecules have been very well characterized and already shown some promise in the clinic (reviewed in Nagorsen and Bauerle, Exp Cell Res 317, 1255-1260 (2011)). BiTEs are tandem scFv molecules wherein two scFv molecules are fused by a flexible linker.” See p. 2. At Figures 39-41, Bacac et al. teach that CD3 scFv / EGFR scFv bispecific antibody constructs are capable of killing EGFR-positive tumor cells. At p. 4, Bacac et al. teach that the first and second antigen binding moieties of the invention may be fused to each other using peptide linkers.
One of ordinary skill in the art would have been motivated with a reasonable expectation of success at the effective filing date of the invention to combine the teachings of Wood et al. with the teachings of Bacac et al. to develop an isolated engineered extracellular vesicle comprising one or more first antigen binding domain that selectively recognizes and binds a tumor or a cancer associated antigen and one or more second antigen binding domain that selectively recognizes an antigen expressed on an immune cell, the first and second antigen binding domains being fused to one or more extracellular vesicle addressing domains expressed on the surface of the vesicle. One of ordinary skill in the art would have been motivated to do so, because Wood et al. teach an isolated exosome, comprising one or more antigen binding domains, such as therapeutic antibodies, fused to an extracellular vesicle addressing domain expressed on the exosome. Furthermore Bacac et al. teach that CD3 scFv / EGFR scFv bispecific antibody constructs are capable of killing EGFR-positive tumor cells. One of ordinary skill in the art would have therefore been motivated to modify the exosomes of Wood et al. to comprise the CD3 scFv / EGFR scFv bispecific antibody constructs of Bacac et al., because the resultant exosome would have reasonably been expected to be effective in the treatment of EGFR-expressing cancers. Given that the method of Wood et al. and Bacac et al. would be expected to eliminate EGFR-expressing cancer cells by generating immune responses, i.e., CD3+ T cell responses, said method would meet the limitation of a method for treating a subject in need thereof or inducing an immune response in a subject in need thereof (or a method for cancer immunotherapy for a subject in need thereof), comprising administering to the subject an isolated engineered extracellular vesicle comprising one or more first antigen binding domain that selectively recognizes and binds a tumor or a cancer associated antigen and one or more second antigen binding domain that selectively recognizes an antigen expressed on an immune cell, the first and second antigen binding domains being fused to one or more extracellular vesicle addressing domains expressed on the surface of the vesicle. As such the limitations of claims 1, 2, 7, 12, 33, 34, 41, and 64-69 are met by the invention of Wood et al. and Bacac et al.
With respect to claim 6, at [0086], Wood et al. teach that exosomes of the invention may be detected following the treatment of said exosomes with FITC-avidin, which meets the limitation of detectable label.
With respect to claim 20, at the Abstract, Wood et al. teach that exosomes of the invention may be loaded with biotherapeutic proteins for delivery.
With respect to claim 27, at [0074], Wood et al. teach that “[t]he constructs of the invention may be formulated in a pharmaceutical composition, which may include pharmaceutically acceptable carriers…”
With respect to claims 58 and 63, as indicated above, Wood et al. teach “[f]usion proteins comprising exosomal transmembrane proteins and a targeting moiety allowing for the expression of the targeting moiety on the surface of the exosomes and nucleic acid constructs encoding such fusion proteins.” Additionally at [0065], Wood et al. teach that “[t]he targeting moiety may be introduced into the exosome by expressing the fusion protein comprising the targeting moiety and exosomal transmembrane protein within a cell used to produce the exosomes. Expression of this fusion protein in the cell, allows for the fusion protein to be incorporated into the exosome as it is produced from the cell.” 
With respect to claim 67, as indicated above the CD3 scFv / EGFR scFv bispecific antibody constructs of Bacac et al. may be prepared with peptide linkers, and as such the engineered exosomes of Wood et al. and Bacac et al. comprises a peptide linker, thus meeting the limitation of the claim.
Therefore the invention as a whole was prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention, as evidenced by the references.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F 9:00 am - 6:00 pm EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON B MOSELEY II/Examiner, Art Unit 1642